DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the switch is arranged to be aligned with the structural element of the plunger after the plunger has been rotated” of claims 1 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “wherein the switch is arranged to be aligned with the structural element of the plunger after the plunger has been rotated” in lines 12-13. This limitation renders the claim indefinite because there is not currently any support in the disclosure for an injector device wherein “the plunger is configured to be rotated to disengage the latch from holding the plunger” as required by lines 10-11 and wherein “the switch is arranged to be aligned with the structural element of the plunger after the plunger has been rotated” as required by lines 12-13 of claim 1. For instance, in the reply filed on 07/13/2021, the applicant asserts that support for the amendment to claim 1 requiring wherein, “the plunger is configured to be rotated to disengage the latch from holding the plunger” may be found in Page 8, line 24 through Page 9, line 19 and Fig. 2A-2B of the published PCT application; these portions do not, however, describe how “alignment” between the switch and the structural element of the plunger is to be interpreted after the plunger has been rotated to disengage the latch from holding the plunger. In fact, the recited portions and overall discussion of Fig. 2A-2B is silent to the presence of after the plunger has been rotated to disengage the latch from holding the plunger. In fact, Fig. 5A-5B are described as illustrating the plunger and latch in a “pre-dose position” (see Page 10, lines 27-28) which is prior to rotating the plunger to disengage the latch and it would appear that rotation of the plunger of Fig. 5A-5B in order to disengage the latch would actually cause the alignment shared between the switch (33) and the recess (37) to be removed which stands in contradiction to the requirements of claim 1 which requires that alignment between the switch and the structural element of the plunger to be present after rotation of plunger to disengage the latch. Finally, in addition to the portions recited above, there exists no portion of the specification and included Figures which adequately describe how “alignment” between the switch and the structural element of the plunger is to be interpreted after the plunger has been rotated to disengage the latch from holding the plunger. For instance, Page 11, lines 24-29 of the published PCT application attempts to describe, through the embodiment shown in Fig. 6, wherein the recess (40) is aligned with the switch (33 of Fig. 5A) as the plunger (22) moves from the pre-dose position to the post-dose position but the absence of an adequate definition of what is meant by “alignment” between the two structures and an overall lack of Figures illustrating the embodiment of the plunger (22) of Fig. 6 interacting with switches fails to rectify the source of indefiniteness present in claim 1. Fig. 7A-7C and 8A-8C depict separate embodiments of a plunger as it progress from a pre-dose configuration, through the beginning of injection and finally to a post-dose configuration but neither sets of Figures or associated discussions in after the plunger has been rotated to disengage the latch from holding the plunger. Since there is an absence of any description for an injector device which meets the requirements set forth in claim 1 including, “the plunger is configured to be rotated to disengage the latch from holding the plunger” as required by lines 10-11 and wherein “the switch is arranged to be aligned with the structural element of the plunger after the plunger has been rotated” as required by lines 12-13 it is unclear at point infringement of claim 1 either would or would not occur and claim 1 is, therefore, rendered indefinite by the presently recited claim limitations. For examination purposes, Examiner is interpreting claim 1 such that “alignment” between the structural element of the plunger and the switch is present so long as the longitudinal axes of the two structures are parallel to each other in order to allow interaction between the two structures as plunger is axially moved into the container. 
Claims 2-5, 9-18, and 22-23 are rendered indefinite by virtue of their dependency on claim 1.
Claim 19 recites the limitation, “wherein the switch is arranged to be aligned with the structural element of the plunger after the plunger has been rotated” in lines 8-9. This limitation renders the claim indefinite because there is not currently any support in the disclosure for an injector device wherein “the plunger being rotated to disengage a latch from holding the plunger” as required by lines 5-6 and wherein “the switch is arranged to be aligned with the structural element of the plunger after the plunger has been rotated” as required by lines 12-13 of claim 19. For instance, in the reply filed on 07/13/2021, the applicant asserts that support for the amendment to claim 19 requiring wherein, “the plunger being rotated to disengage a latch from holding the plunger” may be found in Page 8, line 24 through Page 9, line 19 and Fig. 2A-2B of the published PCT application; these portions do not, however, describe how “alignment” between the switch and the structural element of the plunger is to be interpreted after the plunger has been rotated to disengage the latch from holding the plunger. In fact, the recited portions and overall discussion of Fig. 2A-2B is silent to the presence of “a switch” in Fig. 2A-after the plunger has been rotated to disengage the latch from holding the plunger. In fact, Fig. 5A-5B are described as illustrating the plunger and latch in a “pre-dose position” (see Page 10, lines 27-28) which is prior to rotating the plunger to disengage the latch and it would appear that rotation of the plunger of Fig. 5A-5B in order to disengage the latch would actually cause the alignment shared between the switch (33) and the recess (37) to be removed which stands in contradiction to the requirements of claim 1 which requires that alignment between the switch and the structural element of the plunger to be present after rotation of plunger to disengage the latch. Finally, in addition to the portions recited above, there exists no portion of the specification and included Figures which adequately describe how “alignment” between the switch and the structural element of the plunger is to be interpreted after the plunger has been rotated to disengage the latch from holding the plunger. For instance, Page 11, lines 24-29 of the published PCT application attempts to describe, through the embodiment shown in Fig. 6, wherein the recess (40) is aligned with the switch (33 of Fig. 5A) as the plunger (22) moves from the pre-dose position to the post-dose position but the absence of an adequate definition of what is meant by “alignment” between the two structures and an overall lack of Figures illustrating the embodiment of the plunger (22) of Fig. 6 interacting with switches fails to rectify the source of indefiniteness present in claim 19. Fig. 7A-7C and 8A-8C depict separate embodiments of a plunger as it progress from a pre-dose configuration, through the beginning of injection and finally to a post-dose configuration but neither sets of Figures or associated discussions in the specification after the plunger has been rotated to disengage the latch from holding the plunger. Since there is an absence of any description for an injector device which meets the requirements set forth in claim 19 including, “the plunger being rotated to disengage a latch from holding the plunger” as required by lines 5-6 and wherein “the switch is arranged to be aligned with the structural element of the plunger after the plunger has been rotated” as required by lines 12-13 it is unclear at point infringement of claim 1 either would or would not occur and claim 19 is, therefore, rendered indefinite by the presently recited claim limitations. For examination purposes, Examiner is interpreting claim 19 such that “alignment” between the structural element of the plunger and the switch is present so long as the longitudinal axes of the two structures are parallel to each other in order to allow interaction between the two structures as plunger is axially moved into the container.
Claims 20-21 are rendered indefinite by virtue of their dependency on claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10-11, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over McKay et al. (WO 2012/122643) in view of Eggert et al. (WO 2012/160159).
Regarding claim 1, McKay et al. discloses injector device (“injection assist device 20” of Fig. 1-4) comprising: a container (“medicament chamber 30” of Fig. 1-4); a plunger (“plunger 32” of Fig. 2) that is movable into the container to dispense medicament (“medicament 28” of Fig. 2) during operation of the injector device (20, see [0026], lines 4-14); a biasing member (“power spring 68” of Fig. 2-4) arranged to 
In the same field of endeavor, Eggert et al. teaches an injection device (“drug delivery device 10” of Fig. 1) comprising a switch (“switch 604” of Fig. 6a-6c) wherein the switch is arranged to interact with a structural element (“surface portion 606” of Fig. 6a-6c, see Fig. 6a-6c illustrating how structural element corresponds to a protrusion which protrudes from “surface portion 605” and how the switch interacts with the structural element) of a plunger (“push rod 601” of Fig. 6a-6c) to detect movement of the plunger (601) during operation of the injection device (20, see Page 21, lines 30, through Page 22, line 7). Furthermore, Eggert et al. teaches wherein the switch (604) is aligned with the structural element (606) of the plunger (601, see Fig. 6a-6c illustrating how the longitudinal axis of the switch is aligned with the longitudinal axis of the plunger, i.e. the longitudinal axis of the two structures are parallel, such that the switch is able to interact with the structural element of the plunger as the plunger moves axially). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the injector device of McKay et al. such that it comprised a switch arranged to interact with a structural element of the plunger to detect movement of the plunger during operation of the injector device as taught by Eggert et al. Such a modification provides wherein the switch is arranged to be aligned with the structural element of the plunger after the plunger has been rotated since rotation of the plunger of McKay et al. to disengage the latch from holding the plunger would not remove the alignment taught by Eggert et al. Additionally, such a modification would be advantageous because it provides the injector device with the ability to detect movement of the plunger (see Page 21, lines 30 through Page 22, line 7).
Regarding claim 3, Mckay et al. in view of Eggert et al. teaches all of the limitations with respect to claim 1. McKay et al. does not, however, teach wherein the structural element of the plunger is a recess or a protrusion.
In the same field of endeavor, Eggert et al. teaches an injection device (“drug delivery device 10” of Fig. 1) comprising a switch (“switch 604” of Fig. 6a-6c) wherein the switch is arranged to interact with a structural element (“surface portion 606” of Fig. 6a-6c, see Fig. 6a-6c illustrating how structural element corresponds to a protrusion which protrudes from “surface portion 605” and how the switch interacts with the structural element) of a plunger (“push rod 601” of Fig. 6a-6c) to detect movement of the plunger (601) during operation of the injection device (20, see Page 21, lines 30, through Page 22, line 7). Eggert et al. further teaches wherein the structural element (606) of the plunger (601) is a protrusion (see Fig. 6a-6c illustrating how structural element corresponds to a protrusion which protrudes from “surface portion 605”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the injector device of McKay et al. in view of Eggert et al. such that the structural element of the plunger is a recess or a protrusion as further taught by Eggert et al. 
Regarding claim 5, Mckay et al. in view of Eggert et al. teaches all of the limitations with respect to claim 1. McKay et al. does not, however, teach wherein the switch is arranged to detect a recess or a protrusion of the plunger; and wherein the injector device further comprises a second switch arranged to detect an end of the plunger as the plunger moves into the container.
In the same field of endeavor, Eggert et al. teaches wherein the switch (604) is arranged to detect a protrusion (see Fig. 6a-6c illustrating how structural element corresponds to a protrusion which protrudes from “surface portion 605”) of the plunger (601); and wherein the injector device (10) further comprises a second switch (“switch 603” of Fig. 6a-6c) arranged to detect an end (see angled surface between “surface portion 605” and “surface portion 606” of Fig. 6a-6c) as the plunger (601) moves into a container (“cartridge holder 40” of Fig. 6a-6c,see Fig. 6a-6c illustrating how plunger moves inside the container).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the injector device of McKay et al. in view of Eggert et al. such that the switch is arranged to detect a protrusion of the plunger; and wherein the injector device further comprises a second switch arranged to detect an end of the plunger as the plunger moves into the container as further taught by Eggert et al. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Additionally, such a modification would be advantageous because it provides the injector device with the ability to detect movement of the plunger (see Page 21, lines 30 through Page 22, line 7).
Regarding claim 10, Mckay et al. in view of Eggert et al. teaches all of the limitations with respect to claim 1. McKay et al. further teaches wherein the latch comprises a collar (“housing 22” of Fig. 2 and 5, see Fig. 5 illustrating how the latch is provided on the collar and note how, therefore, the latch comprises a collar) that surrounds a part of the plunger (32, see Fig. 2 illustrating how the collar surrounds all parts of the plunger) and engages the plunger (32) to hold the plunger in the initial position (see Fig. 10A illustrating the plunger in the initial position and note how the collar contributes to holding the plunger in the initial position via the latch and see [0069]). 
Regarding claim 11, Mckay et al. in view of Eggert et al. teaches all of the limitations with respect to claim 10. McKay et al. further teaches wherein the plunger (32) is arranged to be rotated relative to the collar (22) to release the plunger for movement into the container (30, see [0069] and Fig. 10A-10B indicating how plunger rotates relative to the collar to release the plunger for movement into the container). 
Regarding claim 18, Mckay et al. in view of Eggert et al. teaches all of the limitations with respect to claim 1. McKay et al. further teaches the injector device (20) comprising a reservoir of liquid medicament (“medicament 28” of Fig. 2, see Fig. 2 illustrating how injector device comprises a reservoir of liquid medicament). 
Regarding claim 19, McKay et al. discloses a method of manufacturing an injector device (“injection assist device 20” of Fig. 1-4), the method comprising: arranging a container (“medicament chamber 30” of Fig. 1-4) and a plunger (“plunger 32” of Fig. 2) such that the plunger (32) is moveable into the container (30) to dispense medicament (“medicament 28” of Fig. 2) during operation of the injector device (20, see [0026], lines 4-14) under the action of a biasing member (“power spring 68” of Fig. 2-4) pushing the plunger (32) into the container (30) upon the plunger (32) being rotated to disengage a latch (“retaining extension 78” of Fig. 5 and 10A-10B) from holding the plunger (see Fig. 10A-10B illustrating how rotation of the plunger disengages the latch from axially holding the plunger 
In the same field of endeavor, Eggert et al. teaches a method of manufacturing an injector device (“drug delivery device 10” of Fig. 1) which includes providing a switch (“switch 604” of Fig. 6a-6c) arranged to interact with a structural element (“surface portion 606” of Fig. 6a-6c, see Fig. 6a-6c illustrating how structural element corresponds to a protrusion which protrudes from “surface portion 605” and how the switch interacts with the structural element) of a plunger (“push rod 601” of Fig. 6a-6c) during operation of the device (20, see Page 21, lines 30, through Page 22, line 7). Furthermore, Eggert et al. teaches wherein the switch (604) is aligned with the structural element (606) of the plunger (601, see Fig. 6a-6c illustrating how the longitudinal axis of the switch is aligned with the longitudinal axis of the plunger, i.e. the longitudinal axis of the two structures are parallel, such that the switch is able to interact with the structural element of the plunger as the plunger moves axially).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of McKay et al. such that it comprised providing a switch arranged to interact with a structural element of the plunger to detect movement of the plunger during operation of the injector device as taught by Eggert et al. Such a modification provides wherein the switch is arranged to be aligned with the structural element of the plunger after the plunger has been rotated since rotation of the plunger of McKay et al. to disengage the latch from holding the plunger would not remove the alignment taught by Eggert et al. Additionally, such a modification would be advantageous because it provides the injector device with the ability to detect movement of the plunger (see Page 21, lines 30 through Page 22, line 7).
Regarding claim 20, McKay et al. in view of Eggert et al. teach the method of claim 19. McKay et al. further teaches wherein the biasing member (68) is arranged to exert an axial force on the plunger (32) to push the plunger (32) into the container (30, see [0056], lines 1 indicating compression of biasing member prior to operation and see Fig. 2 illustrating how this compressive load generates an axial force for pushing the plunger into the container).
Regarding claim 21, McKay et al. in view of Eggert et al. teach the method of claim 19. McKay et al. further teaches wherein the plunger (32) is configured to slide into the container (30, see [0026], lines 4-14 describing how plunger slides into the container) under the action of the biasing member (68) once the latch (78) has been disengaged (see [0069] describing disengagement of latch).
Regarding claim 22, McKay et al. in view of Eggert et al. teach the injector device of claim 1. McKay et al. further teaches wherein the biasing member (68) is arranged to exert an axial force on the plunger (32) to push the plunger (32) into the container (30, see [0056], lines 1 indicating compression of biasing member prior to operation and see Fig. 2 illustrating how this compressive load generates an axial force for pushing the plunger into the container).
Regarding claim 23, McKay et al. in view of Eggert et al. teach the injector device of claim 1. McKay et al. further teaches wherein the plunger (32) is configured to slide into the container (30, see [0026], lines 4-14 describing how plunger slides into the container) under the action of the biasing member (68) once the latch (78) has been disengaged (see [0069] describing disengagement of latch).
Claims 1-2, 4, 9-10, 12-18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al. (US 2014/0148763) in view of Carlsson et al., referred hereinafter as Carlsson-507 (WO 2017/097507).
Regarding claim 1, Karlsson discloses an injector device (1 of Fig. 1-8) comprising: a container (12 of Fig. 7); a plunger (50/60 of Fig. 6-7) that is movable into the container (12) to dispense medicament during operation of the injector device (see [0105], lines 20-29); and a biasing member (40 
In the same field of endeavor, Carlsson-507 teaches an injector device (1 of Fig. 1a-1c) comprising a switch (300 of Fig. 3a-3b) arranged to interact with a structural element (see Examiner’s annotated Fig. 6d below) of a plunger (50/60 of Fig. 1c) during operation of the injector device (1, see Page 17, lines 10-17). Carlsson-507 further teaches wherein the switch (300 of Carlsson-507) is arranged to be aligned with the structural element (see Examiner’s annotated Fig. 6d below of Carlsson-507) of the plunger (50/60) after the plunger (50/60) has been rotated (see Page 17, lines 10-13 of Carlsson-507 indicating how switch rotates with plunger so alignment is maintained after rotation begins).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the injector device disclosed by Karlsson to include the switch as taught by Carlsson-507 wherein the switch is arranged to be aligned with the structural element of the plunger after the plunger has been rotated as further taught by Carlsson-507. Doing so provides a means for the medical personnel treating a patient, authorities and/or medical insurance companies paying for treatment to monitor the intake of medicament by the patient. This is advantageous because when a patient does not follow prescribed medication schemes there is a risk that the condition can become prolonged or worsened (see Page 2, lines 20-30 of Carlsson-507). Additionally, Carlsson-507 teaches that the switch (300) is configured to be implemented onto the injector device of Karlsson (Page 12, lines 15-20 of Carlsson-507). Furthermore, Karlsson discloses that modifications can be made to the injector device discloses by Karlsson ([0120], lines 4-9 of Karlsson).

    PNG
    media_image1.png
    894
    889
    media_image1.png
    Greyscale

Regarding claim 2, Karlsson in view of Carlsson-507 teaches all of the limitations of claim 1 and Carlsson-507 further teaches wherein the wherein the switch (300 of Carlsson-507) is arranged to detect a start of a movement of the plunger (50/60 of Karlsson, see Page 19, lines 11-18 of Carlsson-507 indicating how switch detects start of plunger movement).
Regarding claim 4, Karlsson in view of Carlsson-507 teaches all of the limitations of claim 1 and Carlsson-507 further teaches wherein the switch (300 of Carlsson-507) is arranged to detect an end (see Examiner’s annotated Fig. 6d above of Carlsson-507) of the plunger (50/60 of Karlsson).
Regarding claim 9, Karlsson in view of Carlsson-507 teaches all of the limitations of claim 1 and Carlsson-507 further teaches wherein the switch (300 of Carlsson-507) is arranged to detect the structural element (see Examiner’s annotated Fig. 6 above of Carlsson-507) of the plunger (50/60 of Karlsson) when the plunger (50/60 of Karlsson) is rotated to disengage the latch (70, see Page 17, lines 3-13 indicating how switch is arranged to detect rotation of the plunger).
Regarding claim 10, Karlsson in view of Carlsson-507 teaches all of the limitations of claim 1 and Karlsson discloses wherein the latch (70 of Karlsson) comprises a collar (71/72/74 of Fig. 6 of Karlsson) that surrounds a part of the plunger (50/60, see Fig. 6-7 of Karlsson illustrating how collar portion surrounds part of plunger) and engages the plunger (50/60 of Karlsson) to hold the plunger in the initial position (see [0105], lines 1-10 of Karlsson indicating how collar portion engages plunger).
Regarding claim 12, 
Regarding claim 13, Karlsson in view of Carlsson-507 teaches all of the limitations of claim 1 and Carlsson-507 further teaches wherein the switch (300 of Carlsson-507) comprises a mechanical switch (Page 18, lines 27-29 of Carlsson-507) having an engaging member (303 of Fig. 3a of Carlsson-507) that contacts the plunger (see Examiner’s annotated Fig. 6d of Carlsson-507 above illustrating how engaging member is configured to contact end of plunger).  
Regarding claim 14, Karlsson in view of Carlsson-507 teaches all of the limitations of claim 1 and Carlsson-507 teaches the injector device further comprising a communication device (302 of Fig. 3a of Carlsson-507) configured to receive a signal output by the switch (300, see Page 19, lines 14-18 of Carlsson-507).
Regarding claim 15, Karlsson in view of Carlsson-507 teaches all of the limitations of claim 14 and Carlsson-507 teaches the communication device (302 of Carlsson-507) comprises an antenna (305 of Fig. 3a of Carlsson-507). 
Regarding claim 16, Karlsson in view of Carlsson-507 teaches all of the limitations of claim 1 and Carlsson-507 teaches the injector device further comprising a processing unit (Page 30, line 6 of Carlsson-507) configured to receive a signal output by the switch (300, Page 30, line 4-8 of Carlsson-507). 
Regarding claim 17, Karlsson in view of Carlsson-507 teaches all of the limitations of claim 1 and Carlsson-507 teaches the injector device further comprising a feedback device (309 of Fig. 3a) configured to provide a user with information relating to movement of the plunger (50/60 of Carlsson-507) during operation of the injector device (see Page 17, lines 23-25).
Regarding claim 18, 
Regarding claim 22, Karlsson in view of Carlsson-507 teaches all of the limitations of claim 1 and Karlsson discloses wherein the biasing member (40 of Karlsson) is configured to exert an axial force on the plunger (50/60 of Karlsson) to push the plunger (50/60 of Karlsson) into the container (12 of Karlsson, see [0105], lines 13-32 indicating how cooperative engagement between the force applied by the biasing member and the threaded engagement of “container driver 32” with the plunger causes the plunger to move axially into the container. Examiner, therefore, maintains that an axial force is applied by the biasing member to the plunger as a result of the axial resistance formed between the threads of the plunger and the threads of the “container driver 32” which force the plunger to rotate through the threaded engagement over the course of the plunger’s axial movement). 
Regarding claim 23, Karlsson in view of Carlsson-507 teaches all of the limitations of claim 1 and Karlsson discloses wherein the plunger (50/60 of Karlsson) is configured to slide into the container (12 of Karlsson) under the action of the biasing member (40 of Karlsson) once the latch (70 of Karlsson) has been disengaged (see [0105], lines 20-29 indicating how plunger slides into container under action of biasing member after the latch has been disengaged). 
Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive. 
Rejections under 35 U.S.C. 112
The amendments made to claims 9-12 are sufficient in overcoming the previous 112(b) rejections of claims 8-12, therefore the rejection has been withdrawn.
The incorporation of the limitations of claim 8 into claims 1 and 19, however, has brought to light new issues which render claims 1-23 indefinite. Please see above for a thorough discussion of these issues. Applicant is encouraged to submit amended the drawings and/or amend the claims to further clarify how “alignment” between the structural element of the plunger and the switch is achieved after the plunger has been rotated to disengage the latch from holding the plunger. Finally, applicant is 
Rejections under 35 U.S.C. 112
Applicant submits that the cited prior art does not teach or suggest “the switch is arranged to be aligned with the structural element of the plunger after the plunger has been rotated” and “the plunger is configured to be rotated to disengage the latch from holding the plunger such that the biasing member is able to push the plunger into the container.” 
As indicated in the present office action, the incorporation of these two recited limitations renders claims 1-23 as definite since there is an absence of any description for an injector device which meets the requirements set forth in claim 1 including, “the plunger is configured to be rotated to disengage the latch from holding the plunger” as required by lines 10-11 and wherein “the switch is arranged to be aligned with the structural element of the plunger after the plunger has been rotated” as required by lines 12-13 it is unclear at point infringement of claim 1 either would or would not occur and claim 1 is, therefore, rendered indefinite by the presently recited claim limitations. For examination purposes, Examiner is interpreting claim 1 such that “alignment” between the structural element of the plunger and the switch is present so long as the longitudinal axes of the two structures are parallel to each other in order to allow interaction between the two structures as plunger is axially moved into the container. 
For at least the reasons above and the Examiner’s interpretation of what is intended by use of “alignment” in claims 1 and 19, both the combinations of McKay in view of Eggert and Karlsson in view of Carlsson-507 teach the limitations currently recited by claims 1 and 19. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783